Citation Nr: 0411980	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously diagnosed to include major depression and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1967 to December 
1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran has withdrawn the issue of entitlement to service 
connection for a skin rash claimed as secondary to exposure 
to herbicides, and that issue is no longer part of the 
current appeal.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge in Washington, D.C., in 
December 2003; a transcript is of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during documented 
Vietnam counterinsurgency operations while stationed at 
DaNang.  

3.  The veteran's experiences are partly corroborated by 
others and his service records are not inconsistent 
therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as 
PTSD, is a result of his Vietnam service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Except for a notation on the veteran's entrance examination 
that he had a history of some trouble sleeping, there were no 
complaints of, diagnosis of or treatment for any mental 
disorders reflected in the service medical records.  The 
veteran has service connection for a nasal disorder, but did 
not receive any treatment for wounds incurred in combat.  

Segments of his 201 file are in the claims folder.  The 
veteran's primary military occupational specialty in the 
Marine Corps was as a cook.  The service personnel records 
demonstrate that the veteran served in the Republic of 
Vietnam for a period of about 1 year, 1 month and several 
days.  He did not receive any awards or decorations 
indicative of active participation in combat.  

However, the veteran was in documented Vietnam 
counterinsurgency operations and his 201 file shows that he 
also served in capacities as a security guard; his point of 
demarcation from Okinawa into Vietnam was DaNang where he 
arrived on 4 March 1968.  Prior to being shipped overseas, he 
had had training in weapons firing including at Camp 
Pendleton and Camp Lejeune in a 45 caliber pistol, M-14 and 
M-16.  He later received recognition in 1970 for competitive 
marksmanship in both the pistol and the M-14.

Extensive private treatment records and evaluations are in 
the file from JSY, M.D.,  One such evaluation in June 1999 
was that the veteran had a history of recent work related 
problems.  His military history included serving as a cook 
during which he had what he described as a good time, having 
his own room, working every other day and drinking on the 
days when he was not working.  He did describe feeling guilty 
because he had such a good time and others suffered.  The 
initial diagnostic assessment was that he had recurrent major 
depressive disorder.  Soon thereafter, he gave a more 
extensive history of early and later abuse, including as a 
child, and the psychiatrist concluded that he fulfilled the 
requirements for a diagnosis of PTSD and major depressive 
disorder, recurrent.  

By the time of Dr. Y's December 2001 evaluation, the veteran 
has been forthcoming about his experiences in Vietnam, and 
described current symptoms which indicated to her that he had 
PTSD.  At that time, he was said to be on Social Security 
disability and retired from his work at the post office.

Extensive written and oral statements have been presented by 
the veteran's spouse concerning his behavior and 
recollections of Marine life and Vietnam, including a number 
of incidents which involved explosives, being saved by 
another Marine who pulled him down by his belt into safety, 
and when people he knew were hit by weapons-fire into the 
barracks areas.  She described him before he went into 
service and when he returned and the changes that she noticed 
by comparing the times.  He now had angry and moody days and 
sometimes he would go out into the darkness and sit alone.  
She said he was the same age as her brother, they had known 
each other in school, and she submitted some high school 
yearbook information so as to confirm how he was when they 
first met before service.

The veteran has submitted extensive treatise and collateral 
Department of Defense and related historical and descriptive 
materials concerning his unit, the Marines of the 1st Light 
Antiaircraft Missile Battalions when they were at DaNang.  
Much of this action was hostile and involved defense of both 
DaNang and Chi Lai, and on occasion, involved action on 
Monkey Mountain before and after Tet of 1968.

The veteran has provide extensive written statements 
concerning the incidents he witnessed in Vietnam including 
rocket attacks.  He has indicated that while he was a cook, 
he was also qualified in a variety of weapons and always "on 
the ready" given the location where his unit was to shoot and 
defense.  The veteran has also drawn detailed maps of the 
locations in which he served in Vietnam and the pertinent 
incidents he feels were his primary stressors.

Some VA clinical records have shown a diagnosis of depression 
but predominantly, the diagnosis since July 2002 has been of 
PTSD.  Based on an extensive evaluation at that time, and a 
history given by the veteran, along with exhaustive 
psychiatric and psychological testing, the VA psychiatrists 
diagnosed chronic PTSD and severe major depressive disorder, 
recurrent, with a primary Axis IV shown as being exposure to 
war.

Military Personnel Records Center has been contacted in order 
to obtain the missing records.  No further records have been 
forthcoming and it can be assumed that none are readily 
available.  The service department has been unable to further 
identify persons or incidents involved in the veteran's 
alleged stressors.

The veteran and his wife also provided extensive and detailed 
personal testimony.


Analysis

The clinical records show that numerous private and VA 
psychiatrists have diagnosed the veteran's psychiatric 
disability as being due to PTSD.  There is also some 
suggestion of alcohol abuse, and a depressive disorder, but 
these would not exclude and could well be co-existent with 
the presence of PTSD as a result of service.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Vietnam experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  Although further substantiation has not been 
forthcoming from the service department, the documentation 
now of record is not inconsistent with and is, on retrospect, 
seen by the Board as entirely capable of corroborating his 
assertions in that regard.  Moreover, the testimony, both 
oral and in writing, provided by the veteran and his spouse 
is found by the Board to be both helpful and entirely 
credible and entirely consistent with the independent and 
collateral historical data of record.

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his jobs certainly took him 
into harm's way and were quite closely combat related.  It is 
noteworthy that he was documented to have served in areas at 
specific times when such combat-like situations often 
occurred, and that related stressors were not only entirely 
possible but often quite probable.  He states that these 
circumstances were of a certain nature which are entirely 
compatible with combat, and those which were not actual 
combat-related, were of significant trauma in his life; this 
is entirely credible.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was, in part, consistent 
with combat, and as such, his own offering of stressors must 
be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA physicians have repeatedly included a diagnosis of PTSD.  
Those expert examiners including at VA facilities where he is 
undergoing PTSD therapy, who have confirmed the presence of 
PTSD through various testing procedures, have indeed 
attributed his PTSD to his service in Vietnam and the 
stressors he has claimed as a result thereof.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed 
acquired psychiatric disorder to include depression and PTSD 
is reasonably the result of his Vietnam service, and service 
connection is in order.  



ORDER

Service connection for an acquired psychiatric disorder 
variously diagnosed to include major depression and post-
traumatic stress disorder (PTSD) is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov`, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



